Citation Nr: 1735080	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  09-29 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a compensable rating for service-connected bilateral hearing loss.

2.  Entitlement to a rating in excess of 30 percent for service-connected vestibular disorder. 

3.  Entitlement to an effective date earlier than July 20, 2007, for the award of service connection for a vestibular disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1957. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO recharacterized the Veteran's noncompensably rated hearing loss disability as Meniere's syndrome and assigned a 30 percent rating, effective July 20, 2007.  In May 2009, the Veteran filed a notice of disagreement (NOD) with the disability rating and effective date assigned.  The RO issued a statement of the case (SOC) in August 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) also in August 2009. 

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  

In June 2011, the Board denied the claim for an effective date earlier than July 20, 2007, for the characterization of the Veteran's service-connected disability as Meniere's syndrome and award of a 30 percent rating.  At the same time, the Board remanded the claim for a rating in excess of 30 percent for Meniere's syndrome to the RO, via the Appeals Management Center (AMC) in Washington, DC for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim for a rating in excess of 30 percent for Meniere's syndrome (as reflected in an April 2012 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration.

In June 2012, the Acting Chairman of the Board, upon his own motion, advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2012).

In July 2012, the Board again remanded the claim for a rating in excess of 30 percent for Meniere's syndrome, for further development.  

As regards the claim for an earlier effective date for the characterization of disability as Meniere's syndrome and award of a 30 percent rating, the Veteran appealed the June 2011 denial of that issue.  In March 2013, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's June 2011 denial and remanded the claim to the Board for further proceedings consistent with the decision.  In March 2013, the Veteran submitted additional medical evidence regarding his Meniere's syndrome directly to the Board and specifically indicated that he did not waive RO consideration of the evidence but, instead, requested a remand for RO consideration of this evidence in the first instance.

In an April 2013 SSOC, the AMC continued to deny the claim for a rating in excess of 30 percent for Meniere's syndrome, and returned that matter to the Board for further appellate consideration.

In October 2013, the Board requested an additional medical opinion in connection with the Veteran's pending claims from the Veterans Health Administration (VHA).  An opinion was provided in December 2013.

Then, in May 2014, the Board remanded the increased rating and earlier effective date claims to the agency of original jurisdiction (AOJ) for consideration of the newly submitted evidence, as well as further development.  After accomplishing further action, the AMC continued to deny the increased rating and earlier effective date claims (as reflected in a November 2014 SSOC) and returned the matters to the Board for further appellate consideration.

In February 2015, the Board again remanded the increased rating and earlier effective date claims for further development and consideration of whether the Veteran's disability was appropriately classified.  After accomplishing further action, the RO continued to deny the increased rating and earlier effective date claims (as reflected in a February 2016 SSOC) and returned the matters to the Board for further appellate consideration.

The matters were again remanded by the Board in September 2016, specifically for the AOJ to consider and discuss whether the Veteran's service-connected disability should be reclassified as central vestibular disorder and evaluated under 38 C.F.R. § 4.88a, Diagnostic Code 6204, as opposed to Meniere's syndrome.  In January 2017, the AMC issued an SSOC wherein it continued to deny the increased rating and earlier effective date claims.  The matters were then returned to the Board for further appellate consideration.

In February 2017, the Board found is necessary to again remand the matters because the adjudicative actions undertaken by the AOJ did not comply with the terms of the Board's prior remand directives.  Specifically, the AMC had failed to engage in a determination as to whether the Veteran should be service-connected for his diagnosed central vestibular disorder as opposed to Meniere's syndrome.

In a June 2017 rating decision, the Appeals Resource Center (ARC) (formerly the AMC) reclassified the Veteran's service-connected disability as a vestibular disorder, as opposed to Meniere's syndrome.  The ARC then denied a rating in excess of 30 percent for that disability, noting that the 30 percent rating is the highest available schedular rating under 38 C.F.R. § 4.88a, Diagnostic Code 6204, which pertains to the evaluation of vestibular disorders.  Also in the June 2017 rating decision, the ARC restored a separate noncompensable evaluation for bilateral hearing loss.

Also in June 2017, the RO issued an SSOC wherein it denied entitlement to an evaluation in excess of 30 percent for a vestibular disorder; denied entitlement to an effective date earlier than July 20, 2007, for the award of service connection for a vestibular disorder; and denied entitlement to a compensable evaluation for hearing loss.  Those matters were then returned to the Board for further appellate consideration.

Although the Veteran previously had a paper claims file, this appeal is now being processed primarily utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in a Virtual VA file, consisting of adjudicatory decisions, notification letters, VA examination reports and treatment records, and various other documents, that are either duplicative of the evidence in the Veteran's VBMS file or are irrelevant to the issues on appeal.  All such records have been reviewed.

Given the actions undertaken by the AOJ pursuant to the Board's most recent remand, the issues on appeal are now characterized as set forth on the title page.

For reasons expressed below, the matters on appeal are, again, being remanded again to the AOJ. VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

In the June 2017 SSOC, the AOJ denied entitlement to an earlier effective date for the award of service connection for Veteran's disability, recharacterized on remand as a vestibular disorder.  The totality of the AOJ's analysis was as follows:  "No additional evidence has been submitted to warrant a change to our previous decision.  Entitlement to an effective date earlier than July 20, 2007, for service connection for vestibular disorder, formerly rated as Meniere's syndrome, is denied."  

Notably, in its prior remand, the Board directed that "[a]djudication of the earlier effective date claim must include consideration of the fact that the Court found that the evidence tends to show that the RO may, as early as 2003, have interpreted the Veteran's arguments as a claim for a disorder other than hearing loss and the fact the medical evidence suggests manifestations of a cental vestibular disorder prior to July 2007."  Specifically, as discussed at length in prior remand actions, the Court, in vacating the Board's June 2011 denial of an earlier effective date, found that certain evidence "tend[ed] to show that the RO may, as early as 2003, have interpreted the [Veteran's] arguments as a claim for a disorder other than hearing loss."  In this regard, the Court pointed to a statement made by a decision review officer (DRO) during the Veteran's July 2003 hearing that the Veteran's complaints of ear pain and balance problems indicated that he was "claiming a condition that's a little bit different," and that what he was describing was "something else" other than hearing loss.  The Court also pointed out that in its October 2003 SOC, the AOJ noted that the Veteran had asserted that he should be compensated for dizziness and pain "similar to the way tinnitus is compensated even though it does not show up on a hearing chart or graph."  

Here, it is clear that the AOJ did not fully consider the Veteran's entitlement to an earlier effective date in light of the recharacterization of the service-connected disability.  The Court has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA "a concomitant duty to ensure compliance with the terms of the remand."  Stegall v. West, 11 Vet. App. 268, 270 (1998).  Indeed, compliance by the RO is neither optional nor discretionary.  Id.  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, "the Board itself errs in failing to insure compliance."  Id.  Indeed, compliance by the RO is neither optional nor discretionary.

Accordingly, because the adjudicative action undertaken by the AOJ with regard to the effective date issue on appeal does not comply with the terms of the Board's prior remand directives, the Board finds that the matters must again be remanded.  

As regards to the Veteran's claim for a higher rating for his service-connected vestibular disorder, the Board will defer adjudication of that matter until the AOJ readjudicates the effective date claim.  This is so because if the AOJ assigns an effective date earlier than July 20, 2007, for the award of service connection for a vestibular disorder, the appropriateness of the rating assigned for that period will remain on appeal, unless the Veteran withdraws the matter from appellate consideration.  Thus, rather than potentially bifurcate the increased rating matter, the Board will defer adjudication of the matter until the earlier effective date issue is resolved.

As regards to the issue of entitlement to a compensable rating for bilateral hearing loss, as noted in the Introduction, a separate rating for hearing loss was restored via the June 2017 rating decision, and a noncompensable rating was continued.  In continuing a noncompensable rating, the AOJ relied on findings contained in an August 2012 VA examination.  Notably, the report of a September 2014 ear conditions examination indicates decreased speech recognition scores that were lower than those recorded in August 2012.  The examiner also noted the existence of an audiogram showing "bilateral high-frequency sensorineural hearing loss which is moderate to severe."  It is not clear from the report whether an audiogram was conducted as part of that examination or whether the examiner was referring to a pervious audiogram of record.  In this regard, the Board points out that that VA treatment records contain results of an April 2013 audiogram, which speech recognition results correspond with those referred to by the September 2014 examiner.  The VA treatment records also contain results of audiometric testing conducted in July 2014.

In the August 2017 Informal Hearing Presentation, the Veteran's representative requests that the claim for a compensable evaluation for hearing loss be remanded for the Veteran to be scheduled for a VA examination to assess the current severity of his hearing loss, pointing out that the Veteran's hearing loss has not been specifically evaluated for compensation purposes since August 2012.  Although the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, a new examination is appropriate when there is an assertion and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159 (2016); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  In this case, evidence of record dated since August 2012 suggests a possible worsening of the Veteran's bilateral hearing loss.  Given the possible increase in severity as well as the length of time since the last examination, the Board finds that a new and contemporaneous examination is in order to determine the current manifestations and level of severity associated with the Veteran's service-connected bilateral hearing loss. 

Prior to arranging for the Veteran to undergo VA examinations, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the electronic claims file currently includes VA treatment records dated through March 2017.  However, more recent records may exist. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the record shows that the Veteran is currently receiving treatment from the Minneapolis, Minnesota, VA Health Care System, the AOJ should obtain from that facility all records of pertinent evaluation and/or treatment of the Veteran since March 2017, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) with regard to requests for records from Federal facilities.  The AOJ should also undertake to ascertain whether an audiogram was conducted in connection with the 2014 ear conditions examination and, if so, ensure that that audiogram is associated with the record.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (particularly as regards private (non-VA) medical treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103 (b)(1) (West 2014).  But see also 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since March 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

Also, ascertain whether an audiogram was conducted in connection with the September 2014 ear conditions examination, as the report of that examination refers to an audiogram.  The report of that audiogram, if conducted, should be associated with the record, If no audiogram was conducted and the examiner is referring to an audiogram already of record, such fact should be clearly noted in the record.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate, updated authorization to obtain, any outstanding, pertinent private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA audiology examination, by an appropriate medical professional, 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the audiologist or physician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

All appropriate test and studies-in particular, audiometry and speech discrimination testing-should be accomplished, with all results made available to the examiner prior to the completion of his or her report.

With regard to the bilateral hearing loss, the examiner should provide numeric interpretation of any hearing tests/audiograms conducted.  The examiner should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz and then provide the average pure tone threshold for these four frequencies.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85.

The examiner should also fully describe the functional effects of the Veteran's service-connected hearing loss on his activities of daily living, to include employment.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the claims file since the last adjudication) and legal authority.  

In readjudicating the effective date issue, the AOJ must discuss the evidence that Court found "tend[ed] to show that the RO may, as early as 2003, have interpreted the [Veteran's] arguments as a claim for a disorder other than hearing loss."  This includes a statement made by a DRO during the Veteran's July 2003 hearing that the Veteran's complaints of ear pain and balance problems indicated that he was "claiming a condition that's a little bit different," and that what he was describing was "something else" other than hearing loss.  It also includes the October 2003 SOC, wherein the RO noted that the Veteran had asserted that he should be compensated for dizziness and pain "similar to the way tinnitus is compensated even though it does not show up on a hearing chart or graph."  

6.  If any benefit(s) sought on appeal remain(s_ denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 





(West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

